      Case 2:19-cr-00086-WFN       ECF No. 55   filed 07/14/20   PageID.299 Page 1 of 6




1    Roger J. Peven
2    Law Office of Roger J. Peven
     1408 W. Broadway
3    Spokane, WA 99201
4    Telephone: 509.323.9000
     Email: rjpeven@gmail.com
5
6
7
8
9
                       UNITED STATES DISTRICT COURT FOR THE
10                       EASTERN DISTRICT OF WASHINGTON
                        HONORABLE WM. FREMMING NIELSEN
11
12
13    UNITED STATES OF AMERICA,                     No. CR-19-086-WFN

14                    Plaintiff,                    DEFENDANT’S SENTENCING

15             vs.                                  SUPPLEMENT

16    CHARLES JAY EGLET,
                                                    SENTENCING: JULY 16, 2020 AT
17                    Defendant                     10:00 AM
18
19
20        TO: William D. Hyslop, United States Attorney
21                   David M. Herzog, Assistant United States Attorney
22
23        I.         Sentencing Supplement: Mr. Eglet, through his counsel,
24   Roger J. Peven, hereby submits his response to the Final Presentence
25   Investigation Report filed July 6, 2020and Sentencing Supplement.




     Sentencing Supplement
                                                1
      Case 2:19-cr-00086-WFN    ECF No. 55   filed 07/14/20   PageID.300 Page 2 of 6




1          II.    Guideline Calculation: Mr. Eglet, through counsel, has no
2    objection nor correction to the Guideline Calculation found in Paragraphs
3    41-65 of the Presentence Investigation Report. (Hereafter PSIR)
4
5          III.   Meeting With Presentence Investigative Report Author:
6    Following an initial delay in participating in an in-person interview with the
7    PSIR author due to Covid-19 concerns, Mr. Eglet was interviewed at the
8    Spokane County Jail with his attorney present. He was able to verify the
9    information contained in the original PSIR as well as provide additional
10   information relevant to his current financial status.
11
12         IV. Ability To Pay a Fine: Paragraphs 95-97 concludes that Mr.
13   Eglet is indigent and has no assets to go towards the $5,000 fine he would
14   be required to pay otherwise. Mr. Eglet has been in custody since August
15   24, 2018. We urge the court not to impose this fine so that any resources
16   Mr. Eglet obtains can be devoted to the court’s restitution order.
17
18         V. Restitution: Paragraphs 34 and 118 were amended from the
19   original PSIR. The victim (M.G.) of Count One provided a restitution
20   request through her father. Those are attached to the Final PSIR. Mr.
21   Eglet does not oppose the court ordering restitution based on the direct
22   result of Mr. Eglet’s conduct to include summer school, medical costs and
23   lost guardian wages totaling $5,750.59. There is no objection to the court
24   adding to that total the $1,065 to be paid to the Crime’s Victim Fund in the
25   amount of $1,065. The agreed amount, therefore, totals $6,815.59.




     Sentencing Memorandum
                                             2
      Case 2:19-cr-00086-WFN     ECF No. 55   filed 07/14/20   PageID.301 Page 3 of 6




1          Mr. Eglet does oppose the request for an additional $17,498.19 in
2    restitution derived from college costs incurred by the victim’s mother
3    completing a college course in software design. This objection is not in any
4    way intended to minimize or devalue the harm caused to the victim or her
5    family by Mr. Eglet’s conduct.
6          18 U.S.C. Sec. 2259 (3) outlines the victim losses subject to
7    restitution. Item F. of that code section is pertinent in this question.
8          “F. any other loss suffered by the victim as a proximate result of the
9    offense.”
10   The government bears the burden of proof to prove, by a preponderance of
11   the evidence, that this loss is appropriately ordered. 18 U.S.C. Sec. 3664
12   (e), United States v. Kennedy 643 F.3d 1251 (9th Cir. 2011).
13         First, Mr. Eglet submits that the cost of this completed course is not
14   appropriately identified as a “loss” as envisioned by Sec. 2259. The course
15   was completed and the benefit therefrom obtained. (See Certificate of
16   Completion). Second, the cost of the course has not been shown as a
17   “proximate result of the offense.” Restitution can be ordered only if the
18   person is a victim of the offense, that is one who is directly and proximately
19   harmed by the defendant’s commission in the offense and that the
20   defendant is the “actual and proximate cause of the loss.” See United
21   States v. Peterson, 538 F.3d 1064,1068 (9th Cir. 2008).
22         While in some circumstances losses attributable to the victim’s
23   mother would her appropriate, here it is not. Mr. Eglet can identify no
24   causal relationship between the cost of a completed college course
25




     Sentencing Supplement
                                              3
      Case 2:19-cr-00086-WFN    ECF No. 55   filed 07/14/20   PageID.302 Page 4 of 6




1    unrelated to the nature of the offense, and his criminal conduct. This
2    proposed restitution amount should be denied.
3
4          VI. Length of Term of Supervised Release. Pursuant to 18 U.S.C.
5    Sec. 3583 (k), the term of supervised release that must be imposed is
6    between 5 years and a life term. Pursuant to the Plea Agreement, the
7    government will ask the court to impose a life term of supervised release
8    and Mr. Eglet may seek a 20 year term.
9          Without question the offenses of conviction and other relevant
10   conduct describe a very serious and dangerous risk potentially posed by
11   Mr. Eglet upon release from prison. It is Mr. Eglet’s sincere desire that he
12   receive intensive and long-term counseling while imprisoned for the 270
13   months anticipated. He will be in his 50’s when released. He will be
14   subject to lifetime reporting as a sexual offender. The conditions of
15   supervised release outlined in the PSIR, and reviewed and approved by Mr.
16   Eglet, provide intensive supervision. They also provide resources for Mr.
17   Eglet’s continued counseling and treatment. Mr. Eglet is 30 years old and
18   has never had any criminal conviction. If the court imposes 20 years of
19   supervision, Mr. Eglet will be in his 70’s when that supervision would end.
20   If he does so without violation, he should be released from supervision. If
21   he violates, the court has discretion to add additional time of imprisonment
22   and supervision. A 20 year term of supervision adequately protects the
23   public.
24
25




     Sentencing Memorandum
                                             4
      Case 2:19-cr-00086-WFN    ECF No. 55   filed 07/14/20   PageID.303 Page 5 of 6




1          VII. Term of Incarceration: The Plea Agreement results in a joint
2    recommendation for a 270 month term of incarceration. Both the
3    government and Mr. Eglet continue to believe this is the appropriate
4    sentence. It required one and one half years of investigation and
5    negotiations to reach this “global settlement.” Nearly two years have
6    passed since his arrest. Throughout this entire time until the present, Mr.
7    Eglet has had an overriding goal: Take total responsibility for his conduct
8    and do nothing to further traumatize the victims and their families. Not
9    every similar case ends this way.
10
11         VIII. Location of Incarceration: Mr. Eglet is very determined to
12   spend his lengthy term of incarceration in a location that provides
13   appropriate counseling that is clearly needed. He also intends to take full
14   advantage of drug counseling and vocational training. We ask the court to
15   recommend placement in Englewood FCI in Littleton, Colorado where such
16   programs are available.
17
18         VIII. Conclusion: Mr. Eglet is 30 years old. He has never before
19   been convicted of any crime. He has a very distinguished and supportive
20   family. As the letters submitted to the court demonstrate, the family has
21   provided continuous support and love. They also have fully supported
22   accountability for these most serious of offenses. In her remarkable letter
23   to the court, M.G. ends by offering her forgiveness. Mr. Eglet intends to
24   spend the rest of his life earning that forgiveness.
25




     Sentencing Supplement
                                             5
      Case 2:19-cr-00086-WFN     ECF No. 55   filed 07/14/20   PageID.304 Page 6 of 6




1
2    Respectfully Submitted this 14th day of July, 2020.
3                                   s/ Roger J. Peven
                                    WA 6251
4                                   Attorneys for Eglet
                                    Law Offices of Roger J. Peven
5                                   1408 W. Broadway
                                    Spokane, Washington 99201
6                                   Telephone: (509) 323-9000
                                    Email: rjpeven@gmail.com
7
8
                               CERTIFICATE OF SERVICE
9
           I hereby certify that on July 13, 2020, I electronically filed the
10
     foregoing with the Clerk of the Court using the CM/ECF System which will
11
     send notification of such filing to the following: David Herzog, Assistant
12
     United States Attorney.
13
14                                  s/ Roger J. Peven
                                    WA 6251
15                                  Attorneys for Eglet
                                    Law Offices of Roger J. Peven
16                                  1408 W. Broadway
                                    Spokane, Washington 99201
17                                  Telephone: (509) 323-9000
                                    Email: rjpeven@gmail.com
18
19
20
21
22
23
24
25




     Sentencing Memorandum
                                              6
